ORDER
PER CURIAM:
Appellant Travis L. Knott was convicted in the Circuit Court of Jackson County of second-degree (felony) murder, first-degree robbery, and two counts of armed criminal action. In his motion for post-conviction relief, Knott alleged that his trial and appellate counsel were ineffective for failing to raise a claim of double jeopardy as to the two counts of armed criminal action. The motion court.denied relief following an evidentiary hearing. We affirm the denial of that motion. Because a published opinion would serve no jurisprudential purpose, the parties have been provided a memorandum setting forth the reasons for this order. Rule 84.16(b).